IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Appeal of Springfield         :
Hospital                             :
Folio No. 42-00-06625-01             :
                                     :
Appeal of: Prospect Crozer, LLC      : No. 191 C.D. 2017




                               AMENDING ORDER


               AND NOW, this 2nd day of March, 2018, on page 10, the first full
paragraph, first sentence, of the majority opinion filed on February 13, 2018, is
hereby amended to read as follows:



            Unlike Lawrence County, Delaware County is a Second Class A
county and, therefore, is subject to the Second Class County Assessment Law rather
than the Fourth to Eighth Class County Assessment Law.



                                        DAN PELLEGRINI, Senior Judge